Case: 13-11082      Document: 00512592107         Page: 1    Date Filed: 04/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-11082                           April 10, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

DAVID EARL KATES,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:13-CV-169




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       David Kates, federal prisoner # 30428-077, was convicted by a jury of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11082    Document: 00512592107    Page: 2   Date Filed: 04/10/2014


                                No. 13-11082

possessing with the intent to distribute cocaine base and was sentenced to 360
months of imprisonment. See United States v. Kates, 174 F.3d 580, 581-84 (5th
Cir. 1999).   On February 8, 2012, in No. 2:12-CV-0018, the district court
entered the following order:
   DAVID EARL KATES is BARRED FROM FILING FURTHER
   ACTIONS, MOTIONS, OR PLEADINGS OF ANY KIND ON THE DIS-
   TRICT COURT LEVEL WITHOUT FIRST OBTAINING WRITTEN
   JUDICIAL PERMISSION. Any future pleadings in violation of this
   BAR will be stricken and will receive no ruling from the Court.

      On September 10, 2013, Kates filed a “First Amendment Petition” seek-
ing to overturn his conviction and sentence because the facts supporting his
career-offender sentencing enhancement were not presented to the jury. On
September 24, 2013, the district court, in accordance with the standing sanc-
tion, ordered that this pleading “is STRICKEN and will receive no ruling from
the Court.” Kates has not shown that this was an abuse of discretion. See
Balawajder v. Scott, 160 F.3d 1066, 1067-68 (5th Cir. 1998); see also Gelabert
v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).
      AFFIRMED.




                                      2